internal_revenue_service director exempt_organizations rulings and agreements release number release date date date department of the treasury p o box cincinnati ohio employer_identification_number person to contact - id contact telephone numbers legend uil b grant program c existing program d related_organization e geographic areas f foundation x grant amounts dear we have considered your request for advance approval of a grant-making program under sec_4945 g of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 in addition our records indicate that you have received an advance approval from the internal_revenue_service of a grant-making procedure on a program called c your letter of date indicates that you are expanding the existing program c and that you will have a program called b that is distinct from c in c you focused on providing educational content and experiences to participants primarily from nations other than the united_states in c you are instructing and delivering educational content and exercises to participants who are chosen not by you but by foreign governments or related agencies in b you target only united_states citizens legal residents and people legally present in the united_states secondly in c no money from you is transferred to or for the benefit of participants all costs related to c are paid for by the governments or related agencies of the students’ home countries which are primarily in the area e however with respect to b you intend to make the grants to the participants in b by providing grants to enable qualified individuals to study entrepreneurship and participate in educational entrepreneurship internships you will directly further your charitable purpose of providing opportunities to individuals for developing entrepreneurial and leadership skills and indirectly further your charitable purpose of promoting economic development the program in furtherance of your exempt_purpose you seek new and innovative educational methods to develop entrepreneurs and entrepreneurial leaders and provide them with the skills necessary to establish and sustain high-impact ventures as part of this effort you have expanded c’s classroom-based activities that are designed to help participants evaluate and understand their internship experiences at the participating firms in a way that will foster entrepreneurship you will require firms which are willing to host an intern to adhere to your designed educational expectations the firms must select mentors who will be trained by you and who will assist interns in analyzing and getting the most out of their experiences at the firms you are in regular contact with host company mentors to ensure that they understand and pursue the objectives of the program recognizing that students come from different educational backgrounds and may have different entrepreneurial goals and experience you work with mentors to create a customized internship program within the general educational parameters of b which will maximize the entrepreneurial educational experiences of each participant you currently run the educational programs in which the grantees of b will participate however you expect eventually to spin those programs off to d a non-profit corporation of which you are the sole member d is in the process of preparing its form_1023 application_for recognition of tax-exemption for submission to the internal_revenue_service the educational programs attended by grantees of b will likely be conducted by d as soon as it receives its determination of exempt status you and or d will run the educational program in parallel with a long-term research program of data gathering analysis and dissemination with the goal of refining the understanding and teaching of entrepreneurship so that the graduating students will have a higher rate of success in their entrepreneurial ventures to achieve this goal you or d will monitor the failures and successes of as many entrepreneurial efforts as possible it is anticipated that your educational program will provide an excellent focal point for the collection and analysis of data by providing an opportunity to observe students both while they are enrolled in the program and after they complete the program for this reason one of the characteristics that will be looked for in potential grant recipients is a visible level of commitment to allowing you and d to learn from the grantee’s experiences both while engaged in the program and after the students have completed the program and pursue their entrepreneurial program it is hoped that each graduating student entrepreneur will join your vast network of mentors you or d will pursue arrangements that allow you to continue to collect data on the success or failure of the alumni’s enterprises post-matriculation you or d will collect this data analyze it and make it available to the public in this way you and d hope to analyze further study of and discoveries about the nature of entrepreneurism and the role that it plays in job creation and growing of the u s economy criteria for eligibility eligible individuals will include those who have promise for entrepreneurial success regardless of their level of schooling or work experience in recognition of the fact that the entrepreneurs hail from diverse backgrounds and have varying levels of educational and work experience the three key traits that will be looked for in applicants are entrepreneurial ambition and inclination a background that indicates they have a credible platform of knowledge and experience in the field in which they wish to pursue a further venture and a visible level of commitment to a be fully engaged with you and with f’s resources and b both learn and allow you to learn from the grantee not just while the grantee is participating in b but afterwards as well in addition you will award grants on the basis of academic achievement the relevance of the candidates’ course of study and career objectives to the purpose of the grant program and academic or professional experience in h b commercializing innovation and ideas you expect that the grant recipients will be highly accomplished students researchers and aspiring entrepreneurs selection criteria and process the opportunity for participation in b will be publicized in a variety of ways including informational letters sent to college and university presidents and deans materials distributed to students’ organizations notices published in higher education publications publications geared to entrepreneurs and on your website and other media candidates for b will be required to submit a formal application that elicits background information and substantive responses to essay questions candidates also will be required to submit a resume educational transcripts and letters of recommendation these materials will be collected for review by a grant selection committee the selection committee will include your staff members who specialize in entrepreneurial education as well as senior executives of f it may also include leading entrepreneurs and entrepreneurial experts from educational institutions instructions and a worksheet of a similar grant program are supplied to members of the selection committee these documents will be used as models for b and will be used to guide the members of the selection committee through the process of making their selections in an unbiased and nondiscriminatory manner all members of the selection committee will be required to sign a statement of neutrality and independence which will ensure that the members of the selection committee will not be biased in their selection application review and selections for the grant will be a multi-stage process consisting of at least two steps first the grant selection committee will review grant applications and select finalists in the first year of b you expect to select approximately fifteen to fifty finalists for interviews although these numbers may change as you gain experience with the program individuals who pass this initial review process will be interviewed by the members of the grant selection committee which will make the final selection of the scholars for b it is expected that ten to twenty five scholars will be selected for the first year of b but the number of grants awarded under b is expected to increase over time no opportunity for private benefit as described under sec_4946 of the code grant candidates may not be disqualified persons with respect to f furthermore candidates may not have a family or business relationship to any members of any committee or to any of your employees involved in the selection process or to any of your officers or trustees in addition candidates may not include anyone whose selection would result in a private benefit to any of the aforementioned bodies or individuals terms and conditions for awarding grants the terms and conditions of each grant will be set forth with specificity in the letter or other document awarding the grant and will provide that the purpose of the grant is to achieve a specific objective ie participation in your or d’s educational programs and to improve the entrepreneurial aptitude of the grantee grants for b will be in range of x including travel costs and living_expenses depending on the nature of the particular grant these amounts may vary over time the grants ordinarily will be awarded for a six month period but may be shorter or longer in appropriate situations at this time you do not anticipate that it will be necessary to renew grants under compelling circumstances however you may agree to provide additional funds for a grantee to pursue his or her studies if a grantee were to demonstrate the need for or interest in continued or extended education you could choose to renew the grant provided that in accordance with treasury regulations sec_53_4945-4 you have no information indicating the original grant was used for any purpose other than that for which it was made and any reports due pursuant to the terms of the original grant have been furnished any additional criteria and procedures will be objective and nondiscriminatory and otherwise consistent with your exempt_purpose funds distribution grant funds are distributed in a manner that ensures the funds are used solely for the intended charitable purpose funds for travel and housing_expenses are paid directly to the vendors by you you will make all travel and housing arrangements you charge no tuition for grantees of b to attend the educational programs a stipend is distributed monthly to each grantee via check or electronic funds transfer after the initial partial payment monthly disbursements are conditioned upon confirmation that appropriate programmatic milestones have been achieved with respect to attendance in the educational programs and the completion of home work required reports and other assigned work product supervisor of grant and investigation of jeopardized funds pursuant to a written grant agreement grant recipients will be required to provide periodic written reports to you about their activities progress and use of funds such reports must be provided no less than annually reports will include an account of courses taken during the grant period the grantee will be required to deliver a final report describing the grantee’s accomplishments and a copy of the completed work products ifa grant recipient does not account for all funds any unaccounted funds must be returned to you for use in the furtherance of your charitable purpose you will promptly investigate any apparent misuse of grant funds or failure to provide required reports while a matter is being investigated you will withhold further payments to the individuals involved until you have determined that no part of a grant has been misused and until missing reports have been submitted if you discover the funds have in fact been misused you will take all reasonable and appropriate steps to secure the repayment of the diverted funds in addition if such a diversion occurs while you are making installment payments on a grant you will withhold any further payments until you have received assurances from the grant recipient that future diversions will not occur and you have required the individual to take extraordinary precautions to prevent future diversions from occurring record keeping you will maintain the following records to meet the requirements of treasury regulations sec_53 c all information secured to evaluate the qualifications of potential grantees identification of grantees including all information necessary to assure that a grantee is not a disqualified_person with respect to f within the meaning of sec_4946 of the code specifications of the amount and purpose of each grant the reports from the grantees on their use of funds and any other information obtained in the course of supervising grants and any information obtained in connection with the investigation of jeopardized grants sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 b a gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that 1t may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois lerner director exempt_organizations
